Citation Nr: 0201729	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  00-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel





INTRODUCTION

The veteran served on active duty from January 1957 to March 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
a back disorder.  In January 2001, the Board remanded the 
veteran's appeal for further evidentiary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran does not have a back disorder as a result of 
injury sustained in service; the inservice back complaints 
represented an acute and transitory episode that resolved, 
leaving no chronic residuals.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by 
peacetime service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran reports that a current back disorder was caused 
by an injury he sustained while serving in the Navy.  
Specifically, he reported that he injured his back, while 
serving aboard a ship, when a cable broke and stuck him in 
the back.  He also reported that two other shipmates were 
more seriously injured in the same accident.  It is requested 
that the veteran be afforded the benefit of the doubt. 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA or Act), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  Pertinent 
regulations (which implement the Act but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were promulgated.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Except as otherwise provided, these 
regulations also are effective November 9, 2000.  

However, the Board notes that via the February 2001 
correspondence to the veteran, as well as the October 2001 
supplemental statement of the case, the veteran was given 
notice of the above-noted change in the law and the RO had an 
opportunity to consider the claim in light of the new law.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, 
in view of the above facts, as well as the veteran's October 
2001 statement that he had submitted all relevant argument 
and did not wish to submit any additional evidence, the 
veteran is not prejudiced by the Board's adjudication of this 
appeal, without remand to the RO for initial consideration 
under the new law and regulations.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

The Court of Appeals for Veterans Claims has consistently 
held that "[a] determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Board observes that service medical records show that the 
veteran was treated in December 1957 for complaints of a 
"[s]ore [b]ack" with muscle spasm on the left.  No trauma 
to the back was reported.  Treatment was with heat and 
aspirin (ASA), and the veteran was returned to duty.  He was 
not seen again for back complaints during the remainder of 
his service, and his separation examination in March 1959 was 
completely negative for complaints or findings of back 
disability.  

The earliest objective evidence of back complaints is not 
shown until 1998, when he was seen at a VA outpatient clinic 
for complaints of chronic low back pain and gave a history of 
an injury in service when a cable snapped.  He said that 
since that time, he had had chronic, intermittent, 
nonradiating low back pain.  He stated that he had tried 
various treatment modalities that had temporarily aided him 
but had not permanently cured his back problems.  He reported 
that he had been told that X-rays showed arthritis of the 
back.  Mechanical low back pain was assessed.  VA X-rays of 
the lumbosacral spine in November 1998 showed degenerative 
disc disease of L3-4 with mild spondylosis anteriorly from L-
1 through L-4.  A bullet was also visualized laterally, 
projecting anteriorly to the L1-2 in the lateral view.  

The veteran, through his representative, claimed that while 
serving aboard a ship, he was injured when a cable broke and 
stuck him in the back.  The representative also reported that 
the cable also seriously injured two of his fellow shipmates 
and knocked the veteran to the deck.  The representative said 
that the veteran did not feel at that time that his injuries 
were as serious as his injured shipmates were, so he worked 
to evacuate the two injured sailors.  As the day went on, 
however, the veteran began suffering from back pain.  He 
sought medical attention from the medical facility aboard 
ship.  The veteran, according to his representative, is at a 
loss as to why there is no record of the incident in his 
service medical records.  

The record indicates that following service, the veteran 
worked as a steelworker until 1996, when he retired due to 
his low back problems.  

On VA orthopedic examination in June 2001, the veteran 
reported that he had experienced low back pain intermittently 
since his injury in service and that he especially had low 
back pain when he was bending over working on steel girders.  
He reported that he had to retire in 1996 because the pain 
had become so unbearable that he could no longer even bend 
over.  He reported that in February 1999, he underwent a 
laminectomy for decompression in the L4-5 region.  X-rays of 
the back revealed an essentially relatively marked L4-5 disc 
space narrowing with osteophyte formation consistent with 
significant arthritis.  

Thus, the medical evidence in the record on appeal reflects a 
current diagnosis of lumbar spine degenerative disc disease 
at L4-5.  The Board notes that medical records show 
complaints or treatment for low back pain beginning in April 
1998.  They also include diagnoses of herniated nucleus 
pulposus at L4-5 and possible failed back syndrome.  However, 
because the veteran underwent a laminectomy and diskectomy at 
L4-L in February 1999, the current diagnosis is limited to 
lumbar spine degenerative disc disease.  

The VA examiner in June 2001 provided an opinion that 
attributed the veteran's lumbar spine degenerative disc 
disease to service.  The examiner opined that the veteran 
"definitely had a significant injury while in the military 
in the past.  He was severely limited over the years, 
although he ignored the pain, it just progressively 
worsened."  The examiner further stated that "there is 
clearly some previous disk degeneration which is consistent 
with a ruptured disk and arthritis of the L4-L5.  This would 
be more consistent with a traumatic etiology, as the 
remaining spinal disks appear to be quite normal."  The 
examiner said that "[w]hen you see only one level of severe 
spinal degeneration, it is more consistent with some type of 
trauma in the past."  Because the veteran denied any other 
prior trauma to his back, despite being an iron worker, the 
examiner said that it "can only be related to this [the 
inservice cable injury]."  The examiner was of the opinion 
that it was as likely as not that this was the traumatic 
etiology of his spine degeneration.  He concluded, "He 
clearly has neurological abnormality with weakness of his 
legs and has severe limitations affecting his daily living.  
This is my opinion."  

Although the record on appeal is devoid of any medical 
opinion contradicting the etiologic opinion that the VA 
examiner rendered in June 2001, this is not dispositive.  It 
is conceded that the veteran now has low back disability; it 
is conceded that the etiology of the current back pathology 
is traumatic in nature; it is conceded that he was seen in 
service for back complaints.  However, the dispositive issue 
is whether the veteran sustained the injury in service that 
he claims he did.  The Board concludes that he did not.  

The service medical records are completely devoid of any 
showing of trauma to the back, especially one so serious as 
also to have injured two other shipmates.  Rather, the 
service medical records show that the veteran complained of a 
sore back early in his period of service, which was treated 
with heat and aspirin, and that he was then returned to duty 
without any limitation.  There is no evidence that he was 
given a physical profile.  The service medical records are 
completely devoid of any further complaints of back pain for 
the remaining 15 months of service.  The veteran was last 
seen at sick call for back complaints on December 23, 1957; 
he was separated from service on March 13, 1959.  At his 
separation examination three days before separation, 
complaints or findings of back pathology were not noted, 
despite the claim that he experienced intermittent low back 
pain ever since his injury in service.  Moreover, there is no 
showing of treatment for back complaints until 1998, and no 
showing of continuing complaints of low back symptomatology 
until 1996, when the veteran retired from his job as a steel 
worker.  

The Board does not find the veteran's assertions credible 
regarding the underlying cause of his current low back 
disorder.  The Board observes that the sole medical opinion 
relating his current low back pathology to service turns 
entirely on the examiner's belief that the veteran sustained 
a "significant injury" in service.  The service medical 
records simply do not show that the veteran sustained any 
significant low back trauma while on active duty.  Rather, 
the service medical records suggest that the veteran was 
treated for relatively minor back complaints that resolved, 
leaving no chronic residuals.  See 38 C.F.R. § 3.303(b).  

In this regard, the Board observes that the Board is not 
bound to accept the opinion of a physician who attributed a 
current low back disorder to service that concluded more than 
40 years previously and that necessarily relied on history as 
related by the veteran.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  The etiologic opinion in this case "can be no 
better than the facts alleged by the appellant."  Id.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for a back disorder must be denied.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for a back disorder is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

